           Case 1:20-cv-01060-DAD-SKO Document 47 Filed 01/27/21 Page 1 of 2




 1 ZACHARY A. KELLER (Texas 24087838)
     zkeller@ftc.gov; (214) 979-9382
 2 REID A. TEPFER (Texas 24079444)
     rtepfer@ftc.gov; (214) 979-9395
 3 EDWARD HYNES (New York 4887584)
 4 ehynes@ftc.gov; (214) 979-9381
   Federal Trade Commission
 5 1999 Bryan St. Ste. 2150
   Dallas, Texas 75201
 6 Fax: (214) 953-3079
 7
 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10
     FEDERAL TRADE COMMISSION,               )          Case No.: 1:20-cv-01060-DAD-SKO
11                                           )
12                         Plaintiff,        )          STIPULATED ORDER COMPELLING
                        v.                   )          DISCOVERY RESPONSES AS TO
13                                           )          DEFENDANTS GOLDEN SUNRISE
     GOLDEN SUNRISE NUTRACEUTICAL,           )          NUTRACEUTICAL, INC., GOLDEN
14   INC., et al.,                           )          SUNRISE PHARMACEUTICAL, INC.,
                                             )          AND HUU TIEU
15
                             Defendants.     )
16   _______________________________________ )          (Doc. 46)

17          Upon consideration of the “Stipulation to the Stipulated Order Compelling Discovery
18 Responses as to Defendants Golden Sunrise Nutraceutical, Inc., Golden Sunrise Pharmaceutical,
19
     Inc., and Huu Tieu” (“Stipulating Defendants”) submitted by Plaintiff Federal Trade
20
     Commission and Stipulating Defendants (Doc. 46), it is hereby ORDERED that the stipulation is
21
     GRANTED.
22
23          THEREFORE, IT IS ORDERED as follows:

24          1.     Stipulating Defendants shall submit complete responses to Plaintiff’s December 7
25 interrogatories by Wednesday, January 27, 2021.
26
     ///
27
28
                  STIPULATED ORDER COMPELLING DISCOVERY RESPONSES – PAGE 1
          Case 1:20-cv-01060-DAD-SKO Document 47 Filed 01/27/21 Page 2 of 2


 1          2.      Stipulating Defendants shall submit complete responses to Plaintiff’s December 7

 2 requests for production by Monday, February 1, 2021.
 3
 4
     IT IS SO ORDERED.
 5
 6 Dated:        January 26, 2021                              /s/   Sheila K. Oberto            .
                                                     UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                   STIPULATED ORDER COMPELLING DISCOVERY RESPONSES – PAGE 2
